Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered on or about October 11, 2012, denying the petition seeking to compel respondents to disclose, among other things, a presentence report (PSR) pursuant to the Freedom of Information Law (FOIL), and granting respondents’ cross motion to dismiss the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondents denied petitioner’s FOIL request on the ground that the PSR had been destroyed in accordance with a records retention schedule. “Nothing in [FOIL] shall he construed to require any entity to prepare any record not possessed or maintained by such entity,” except for certain categories of records not at issue here (Public Officers Law § 89 [3] [a]). Thus, respondents were “not required (nor able) to provide petitioner with the requested records” (Matter of Adams v Hirsch, 182 AD2d 583, 583 [1st Dept 1992]).
We have considered petitioner’s remaining contentions and *430find them unavailing.
Concur—Mazzarelli, J.E, Renwick, Feinman, Gische and Kapnick, JJ.